Case 14-00919        Doc 106      Filed 12/31/18 Entered 12/31/18 11:00:41              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-00919
         Remigijus Ivanovas
         Beata Ivanauskiene
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2014.

         2) The plan was confirmed on 11/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/11/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/17/2018.

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00919      Doc 106        Filed 12/31/18 Entered 12/31/18 11:00:41                   Desc         Page
                                               2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $312,725.21
       Less amount refunded to debtor                            $123.49

NET RECEIPTS:                                                                               $312,601.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                             $2,281.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                  $15,031.51
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                             $17,312.51

Attorney fees paid and disclosed by debtor:                 $1,719.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
FEDERAL NATIONAL MORTGAGE AS     Secured      260,000.00    260,000.00    260,000.00     260,000.00    31,827.06
FEDERAL NATIONAL MORTGAGE AS     Unsecured           0.00          0.00          0.00           0.00         0.00
JP MORGAN CHASE BANK NA AUTO     Secured             0.00          0.00          0.00           0.00         0.00
LAKESIDE LOFTS CONDO ASSOC       Unsecured            NA            NA            NA            0.00         0.00
MERCEDES BENZ FINANCIAL SERVIC   Secured             0.00          0.00          0.00           0.00         0.00
PORTFOLIO RECOVERY ASSOC         Unsecured            NA       2,657.15      2,657.15      2,657.15          0.00
REDWING VIEW HOMEOWNERS ASS      Secured           805.00        805.00        805.00        805.00          0.00
COOK COUNTY TREASURER            Unsecured           0.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-00919        Doc 106       Filed 12/31/18 Entered 12/31/18 11:00:41                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $260,000.00       $260,000.00         $31,827.06
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                    $805.00           $805.00              $0.00
 TOTAL SECURED:                                         $260,805.00       $260,805.00         $31,827.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,657.15          $2,657.15              $0.00


Disbursements:

         Expenses of Administration                           $17,312.51
         Disbursements to Creditors                          $295,289.21

TOTAL DISBURSEMENTS :                                                                      $312,601.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
